OPINION OF THE COURT
Per Curiam.
By order of the Supreme Court of Vermont dated December *3986, 1991, the respondent was suspended from the practice of law in Vermont for a period of six months, beginning January 6, 1992, and ending July 6, 1992, and thereafter, until he demonstrates compliance with reinstatement conditions contained in the opinion. The suspension was based upon a finding that the respondent violated Vermont Disciplinary Rule 1-102 (A) (3) (engaging in conduct involving moral turpitude) and Vermont Disciplinary Rule 1-102 (A) (7) (engaging in conduct that adversely reflects on fitness to practice law). The underlying conduct which led to this decision was the respondent’s attempt to purchase between six and seven grams of cocaine, which he intended to share with an associate in his law firm.
On March 25, 1992, the respondent was served in the instant proceeding with a notice pursuant to 22 NYCRR 691.3 informing him of his right to interpose certain enumerated defenses to the imposition of discipline in New York.
The respondent has not appeared or interposed defenses. Accordingly, effective immediately, the respondent is suspended from the practice of law for one year with leave to vacate the suspension if he is reinstated to the Bar in the State of Vermont within that time interval.
Mangano, P. J., Thompson, Bracken, Sullivan and Harwood, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, effective immediately, the respondent Frank Berk, admitted under the name Frank Fred Berk, is suspended from the practice of law in New York for a period of one year, effective immediately, with leave to vacate the suspension upon proof that he has been reinstated to the practice of law in Vermont; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Frank Berk is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.